Case 5:20-cv-01267-DOC-KES Document 4 Filed 07/01/20 Page 1 of 6 Page ID #:33



  1
  2
  3                                                                         O
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     RANDELL ALBERT HOPKINS,                        Case No. 5:20-cv-01267-DOC-KES
12                    Petitioner,
13               v.                                       ORDER DISMISSING
                                                         PETITION FOR WRIT OF
14     HONORABLE DAVID S. COHN,                            HABEAS CORPUS
15     et al.,
16                    Respondents.
17
18
19                                               I.
20                                     INTRODUCTION
21           Petitioner Randell A. Hopkins, an inmate at Corcoran State Prison, filed a
22    Petition for Writ of Habeas Corpus by a Person in State Custody under 28 U.S.C.
23    § 2254. In 2005, Petitioner was convicted of burglary after pleading guilty in San
24    Bernardino County Superior Court (“SBSC”) case no. FVI018838.
25           This Court is required to review and dismiss the Petition if “it plainly appears
26    from the petition and any attached exhibits that the petitioner is not entitled to
27    relief....” Rule 4, Rules Governing Section 2254 Cases in the United States District
28

                                                 1
Case 5:20-cv-01267-DOC-KES Document 4 Filed 07/01/20 Page 2 of 6 Page ID #:34



  1   Courts. The Court finds that Petitioner has not alleged that “he is in custody in
  2   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
  3   § 2254(a). Granting leave to amend the Petition would be futile, because “it
  4   appears that no tenable claim for relief can be pleaded were such leave granted.”
  5   Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971).
  6                                             II.
  7                                 PROCEDURAL HISTORY
  8          The Court summarizes the procedural history of Plaintiff’s criminal
  9   prosecution based on the SBSC’s online records,1 which are subject to judicial
10    notice. See Fed. R. Evid. 201(b)(2) (“The court may judicially notice a fact that is
11    not subject to reasonable dispute because it . . . can be accurately and readily
12    determined from sources whose accuracy cannot reasonably be questioned.”);
13    Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (“We may take
14    judicial notice of undisputed matters of public record … including documents on
15    file in federal or state courts.”).
16           In March 2004, Petitioner was charged with robbery and burglary with
17    enhancements for prior felony convictions. Petitioner initially retained counsel, but
18    in December 2004, the public defender was appointed to represent him. In
19    February 2005, the SBSC declared a doubt as to Petitioner’s mental competence.
20    In April 2005, after evaluation, Petitioner was found competent to stand trial.
21           Petitioner continually clashed with his lawyers, filing a motion to discharge
22    appointed counsel under People v. Marsden, 2 Cal. 3d 118 (1970) and a motion to
23    represent himself under Faretta v. California, 422 U.S. 806 (1975). In August
24    2005, about a month before trial was set to begin, the SBSC granted his motion to
25    represent himself.
26
             1
27           https://www.sb-court.org/divisions/civil-general-information/court-case-
      information-and-document-sales
28
                                                  2
Case 5:20-cv-01267-DOC-KES Document 4 Filed 07/01/20 Page 3 of 6 Page ID #:35



  1         On the first day of trial in September 2005, Petitioner entered a plea of guilty
  2   to the burglary charge and admitted two priors, causing the prosecution to dismiss
  3   the robbery charge. Petitioner was sentenced to 22 years in prison. He is currently
  4   housed at California State Prison, Corcoran.2
  5         Petitioner did not attempt to appeal until April 2006, and his appeal was
  6   deemed defective. Between 2006 and 2015, Petitioner filed multiple challenges to
  7   his conviction and sentence, culminating in a June 2015 order by the SBSC
  8   deeming Petitioner a vexatious litigant.
  9                                              III.
10                                        DISCUSSION
11          The Petition fails to demonstrate that Petitioner is entitled to relief for
12    multiple reasons, including the following:
13          (1)    Per the caption, the Petition names multiple defendants, including
14    SBSC Judge David Cohn, San Bernardino County District Attorney Michael A.
15    Ramos, California Attorney General Xavier Becerra, the Los Angeles Child
16    Support Services Department, the “parole region administrators” and the
17    “prisoners’ rights union.” (Pet. at 1.) None of these individuals or entities appear
18    to be the proper respondent for a habeas action under § 2254. See Advisory
19    Committee Notes, Rule 2(a) of the Rules Governing Section 2254 and 2255 Cases
20    in the U.S. District Courts (noting that the proper respondent in a habeas action is
21    “the state officer who has custody” of the petitioner, which includes “either the
22    warden of the institution in which the petitioner is incarcerated … or the chief
23    officer in charge of state penal institutions”); see also Rumsfeld v. Padilla, 542 U.S.
24    426, 450 n.18 (2004) (“Congress has authorized § 2254 petitioners challenging
25    present physical custody to name either the warden or the chief state penal officer
26
            2
27             See CDCR Inmate Locator, Public Inmate Locator System,
      https://inmatelocator.cdcr.ca.gov/.
28
                                                   3
Case 5:20-cv-01267-DOC-KES Document 4 Filed 07/01/20 Page 4 of 6 Page ID #:36



  1   as a respondent.”).
  2         (2)    Petitioner checked boxes on the habeas form indicating that the
  3   Petition challenges a conviction, sentence, prison discipline, a parole problem, and
  4   “other.” (Pet. at 2.) He is not on parole, and it is unclear what prison disciplinary
  5   action he might be challenging.
  6         (3)    Petitioner lists five grounds for relief, but none of them demonstrate
  7   that his custody violates federal law:
  8                a.       Ground 1 lists philosophical topics for consideration rather than
  9                         legal grounds for habeas relief (e.g., “the role of prisons,
10                          critiques of historical reason, history of madness”). (Id. at 5)
11                 b.       Ground 2 alleges that Petitioner’s “conviction [was] obtained by
12                          use of [a] coerced confession and denial of effective assistance
13                          of counsel.” However, Petitioner was pro se when he entered
14                          his guilty plea. The supporting facts provided (i.e., the
15                          prosecution failed to timely provide a copy of his indictment and
16                          “CLETUS” discovery) do not suggest that his guilty plea was
17                          involuntary. (Id. at 5.)
18                 c.       Ground 3 alleges that Petitioner’s guilty plea was involuntary.
19                          The supporting facts, however, are nonsensical. Petitioner
20                          alleges, “This situation is tied into Texas and Texas law
21                          enforcement. My badge … came out of my pocket on at least 3
22                          different occasions to pay Mr. Hankins for his services in Texas
23                          and it’s attached to my bank accounts....” (Id. at 6.)
24                 d.       Ground 4 alleges that the prosecution failed to disclose
25                          favorable evidence, referring to the post-plea disclosure of
26                          “evidence associated to indictment [sic].” Petitioner appears to
27                          allege entitlement “$22.5 Billion” in damages due to this late
28                          disclosure. (Id. at 6.) A habeas action generally cannot be used
                                                       4
Case 5:20-cv-01267-DOC-KES Document 4 Filed 07/01/20 Page 5 of 6 Page ID #:37



  1                      to seek damages. See Preiser v. Rodriguez, 411 U.S. 475, 494,
  2                      93 S. Ct. 1827, 1838, 36 L. Ed. 2d 439 (1973) (“If a state
  3                      prisoner is seeking damages, he is attacking something other
  4                      than the fact or length of his confinement, and he is seeking
  5                      something other than immediate or more speedy release—the
  6                      traditional purpose of habeas corpus.”).
  7                e.    Ground 5 alleges that his conviction/sentence violates double
  8                      jeopardy. (Pet. at 6.) Petitioner seems to be arguing that
  9                      enhancing criminal sentences based on prior convictions is
10                       unconstitutional. (Id., citing California Penal Code section 667.)
11                       It is not. See Monge v. California, 524 U.S. 721, 728 (1998)
12                       (“An enhanced sentence imposed on a persistent offender thus
13                       ‘is not to be viewed as either a new jeopardy or additional
14                       penalty for the earlier crimes’ but as ‘a stiffened penalty for the
15                       latest crime, which is considered to be an aggravated offense
16                       because a repetitive one.’”) (citation omitted). Ground 5 also
17                       alleges, “He, the judge, was also associated to Texas [sic], so he
18                       denied me my right of appeal.” (Pet. at 6.) This may be a
19                       reference to a California Court of Appeal order (attached to the
20                       petition) which denied his writ of habeas corpus filed in
21                       September 2010; per that order, Petitioner asked the Court of
22                       Appeal to deem a late notice of appeal timely. (Id. at 11.) It is
23                       unclear why Petitioner believes that violated the constitution or
24                       other federal law.
25          (4)    Petitioner attaches correspondence arguing he is entitled to early
26    parole consideration under California’s Proposition 57 and “to create a business.”
27    (Id. at 15.) Yet none of the grounds alleged in the Petition seek relief under
28    Proposition 57. Moreover, such a claim would need to be raised in a civil rights
                                                 5
Case 5:20-cv-01267-DOC-KES Document 4 Filed 07/01/20 Page 6 of 6 Page ID #:38



  1   complaint rather than a habeas petition. See, e.g., Travers v. California, No. 17-cv-
  2   06126, 2018 U.S. Dist. LEXIS 18715 at *7-8, 2018 WL 707546 at *3 (N.D. Cal.
  3   Feb. 5, 2018) (finding that success on such a claim would not “necessarily lead to
  4   immediate or speedier release from custody and therefore falls outside the core of
  5   habeas corpus ... because Proposition 57 (if it applies to him) only makes him
  6   eligible for parole consideration, and does not command his release from prison”).
  7         (5)    Petitioner attaches another letter describing an SBSC habeas petition
  8   he has filed raising issues including a list of apparently unrelated and nonsensical
  9   topics (e.g., “things to do while you are waiting, smart goals, types of jobs,” “Mark
10    Stone,” and “California REAL ID”). (Pet. at 19.)
11                                             IV.
12                                      CONCLUSION
13          Based on the foregoing, IT IS HEREBY ORDERED that the Petition is
14    dismissed without leave to amend.
15
16           July 1, 2020
      DATED: _________________               ____________________________________
17                                           DAVID O. CARTER
                                             UNITED STATES DISTRICT JUDGE
18
19    Presented by:
20
      _______________________________
21    KAREN E. SCOTT
22    United States Magistrate Judge

23
24
25
26
27
28
                                                 6
